OPINION
PER CURIAM.
Elicia Gail Gonzales seeks to appeal a decree terminating her parental rights. However, she filed her notice of appeal 81 days after the court signed the decree. Therefore, it is untimely. See Tex. Fam. Code Ann. § 263.405(a) (Vernon 2002); Tex.R.App. P. 26.1(b). The Clerk of this Court notified the parties that the notice of appeal is untimely and that the appeal would be dismissed for want of jurisdiction if a response showing grounds for continuing the appeal was not filed within 10 days. Appellant’s response does not state a basis for this Court to exercise jurisdiction. Accordingly, the appeal is dismissed for want of jurisdiction. See Tex.R.App. P. 42.3(a).